BUDGE, C. J.
This action was brought by the appellant as special deputy state bank commissioner, in charge of the affairs of the Leadore State Bank at Leadore, Idaho, against the respondent, who was one of the stockholders thereof, to recover the sum of ,one thousand dollars, or the par value of ten shades of stock alleged to have been held by him in said bank, together with interest thereon from the twenty-ninth day of May, 1915, that being the date payment of said sum was demanded.' The cause was tried before a jury, who returned a verdict in favor of appellant for the par value of one share of stock and interest.
This appeal is from the judgment. It is the contention of the appellant that if certain evidence had not been admitted and the jury had been correctly instructed on the law of the case, a verdict would have been returned for the full value of the ten shares.
We have examined the instructions requested by appellant and refused, and also the instructions given, and find no error with respect to either, prejudicial to appellant. The other assignments of error relied upon by appellant have been examined, but in view of the record in this case they are *698without merit. The evidence is conflicting, but under the theory upon which the case was tried is sufficient to support the verdict and judgment.
Finding no prejudicial error in the record, the judgment of the trial court is-affirmed. Costs awarded to respondent.
Morgan and Rice, JJ., concur.